Exhibit 10.4

NEOPHOTONICS CORPORATION

2010 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 14, 2010

APPROVED BY THE STOCKHOLDERS: JULY 20, 2010

AMENDED BY THE BOARD: NOVEMBER 29, 2010

TERMINATION DATE: APRIL 13, 2020

1. GENERAL.

(a) Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.

(b) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.

(c) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Awards.

2. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to a Stock Award; (E) the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.



--------------------------------------------------------------------------------

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

(iv) To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to bring the Plan or Awards granted under the Plan into
compliance therewith, subject to the limitations, if any, of applicable law.
However, except as provided in Section 9(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan. Except as provided above, rights under any Award
granted before amendment of the Plan shall not be impaired by any amendment of
the Plan unless (1) the Company requests the consent of the affected
Participant, and (2) such Participant consents in writing.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding “incentive stock
options” or (C) Rule 16b-3.

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, subject
to the limitations of applicable law, if any, the Board may amend the terms of
any one or more Awards without the affected Participant’s consent if necessary
to maintain the qualified status of the Award as an Incentive Stock Option or to
bring the Award into compliance with Section 409A of the Code.



--------------------------------------------------------------------------------

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

(xi) To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (A) the reduction of the exercise price (or
strike price) of any outstanding Option or SAR under the Plan; (B) the
cancellation of any outstanding Option or SAR under the Plan and the grant in
substitution therefor of (1) a new Option or SAR under the Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (2) a Restricted Stock Award, (3) a Restricted Stock Unit Award,
(4) an Other Stock Award, (5) cash and/or (6) other valuable consideration (as
determined by the Board, in its sole discretion); or (C) any other action that
is treated as a repricing under generally accepted accounting principles.

(c) Delegation to Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.

(d) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following (i) designate Employees who are
providing Continuous Service to the Company or any of its Subsidiaries who are
not Officers to be recipients of Options and Stock Appreciation Rights (and, to
the extent permitted by applicable law, other Stock Awards) and the terms
thereof, and (ii) determine the number of shares of Common Stock to be subject
to such Stock Awards granted to such Employees; provided, however, that the
Board resolutions regarding such delegation shall specify the total number of
shares of Common Stock that may be subject to the Stock Awards granted by such
Officer and that such Officer may not grant a Stock Award to himself or herself.
Notwithstanding the foregoing, the Board may not delegate authority to an
Officer to determine the Fair Market Value pursuant to Section 13(w)(iii) below.



--------------------------------------------------------------------------------

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards from and after the Effective Date shall not exceed
865,420 shares (the “Share Reserve”). In addition, the number of shares of
Common Stock available for issuance under the Plan shall automatically increase
on January 1st of each year for a period of ten (10) years commencing on
January 1, 2011 and ending on (and including) January 1, 2020, in an amount
equal to three and one-half percent (3.5%) of the total number of shares of
Common Stock outstanding on December 31st of the preceding calendar year.
Notwithstanding the foregoing, the Board may act prior to the first day of any
calendar year, to provide that there shall be no increase in the share reserve
for such calendar year or that the increase in the share reserve for such
calendar year shall be a lesser number of shares of Common Stock than would
otherwise occur pursuant to the preceding sentence. For clarity, the limitation
in this Section 3(a) is a limitation in the number of shares of Common Stock
that may be issued pursuant to the Plan. Accordingly, this Section 3(a) does not
limit the granting of Stock Awards except as provided in Section 7(a). Shares
may be issued in connection with a merger or acquisition as permitted by NASDAQ
Listing Rule 5635(c) or, if applicable, NYSE Listed Company Manual
Section 303A.08, AMEX Company Guide Section 711 or other applicable rule, and
such issuance shall not reduce the number of shares available for issuance under
the Plan. Furthermore, if a Stock Award or any portion thereof (i) expires or
otherwise terminates without all of the shares covered by such Stock Award
having been issued or (ii) is settled in cash (i.e., the Participant receives
cash rather than stock), such expiration, termination or settlement shall not
reduce (or otherwise offset) the number of shares Common Stock that may be
available for issuance under the Plan.

(b) Reversion of Shares to the Share Reserve. If any shares of common stock
issued pursuant to a Stock Award are forfeited back to or repurchased by the
Company because of the failure to meet a contingency or condition required to
vest such shares in the Participant, then the shares that are forfeited or
repurchased shall revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company pursuant to Section 8(g) or as
consideration for the exercise of an Option shall again become available for
issuance under the Plan.

(c) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3 and, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be 8,000,000 shares of Common Stock.

(d) Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, a
maximum of eight hundred thousand (800,000) shares of Common Stock subject to
Options, Stock Appreciation Rights and Other Stock Awards whose value is
determined by reference to an increase over an exercise or



--------------------------------------------------------------------------------

strike price of at least one hundred percent (100%) of the Fair Market Value on
the date the Stock Award is granted may be granted to any Participant during any
calendar year. Notwithstanding the foregoing, if any additional Options, Stock
Appreciation Rights or Other Stock Awards whose value is determined by reference
to an increase over an exercise or strike price of at least one hundred (100%
percent) of the Fair Market Value on the date the Stock Award are granted to any
Participant during any calendar year, compensation attributable to the exercise
of such additional Stock Awards shall not satisfy the requirements to be
considered “qualified performance-based compensation” under Section 162(m) of
the Code unless such additional Stock Awards are approved by the Company’s
stockholders.

(e) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, Nonstatutory
Stock Options and SARs may not be granted to Employees, Directors and
Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405, unless the stock underlying such
Stock Awards is treated as “service recipient stock” under Section 409A of the
Code because the Stock Awards are granted pursuant to a corporate transaction
(such as a spin off transaction) or unless such Stock Awards comply with the
distribution requirements of Section 409A of the Code.

(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:



--------------------------------------------------------------------------------

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon exercise are reduced to pay the exercise price pursuant
to the “net exercise,” (B) shares are delivered to the Participant as a result
of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or

(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable award agreement.



--------------------------------------------------------------------------------

(d) Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
shall determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
shall apply:

(i) Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order; provided, however,
that if an Option is an Incentive Stock Option, such Option may be deemed to be
a Nonstatutory Stock Option as a result of such transfer.

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any



--------------------------------------------------------------------------------

Option or SAR provisions governing the minimum number of shares of Common Stock
as to which an Option or SAR may be exercised.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
or upon the Participant’s death or Disability), the Participant may exercise his
or her Option or SAR (to the extent that the Participant was entitled to
exercise such Award as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), or
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the time specified herein or in the
Award Agreement (as applicable), the Option or SAR shall terminate.

(h) Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause or
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s Award
Agreement, if the sale of any Common Stock received upon exercise of an Option
or SAR following the termination of the Participant’s Continuous Service (other
than for Cause) would violate the Company’s insider trading policy, then the
Option or SAR shall terminate on the earlier of (i) the expiration of a period
equal to the applicable post-termination exercise period after the termination
of the Participant’s Continuous Service during which the sale of the Common
Stock received upon exercise of the Option or SAR would not be in violation of
the Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), or (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s



--------------------------------------------------------------------------------

Continuous Service terminates as a result of the Participant’s death, or
(ii) the Participant dies within the period (if any) specified in the Award
Agreement after the termination of the Participant’s Continuous Service for a
reason other than death, then the Option or SAR may be exercised (to the extent
the Participant was entitled to exercise such Option or SAR as of the date of
death) by the Participant’s estate, by a person who acquired the right to
exercise the Option or SAR by bequest or inheritance or by a person designated
to exercise the Option or SAR upon the Participant’s death, but only within the
period ending on the earlier of (i) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Award
Agreement), or (ii) the expiration of the term of such Option or SAR as set
forth in the Award Agreement. If, after the Participant’s death, the Option or
SAR is not exercised within the time specified herein or in the Award Agreement
(as applicable), the Option or SAR shall terminate.

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement, if a Participant’s Continuous Service is
terminated for Cause, the Option or SAR shall terminate upon the date on which
the event giving rise to the termination occurred, and the Participant shall be
prohibited from exercising his or her Option or SAR from and after the time of
such termination of Continuous Service.

(l) Non-Exempt Employees. No Option or SAR granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any shares of Common Stock until at
least six (6) months following the date of grant of the Option or SAR.
Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s retirement (as such term may be defined in the Participant’s
Award Agreement or in another applicable agreement or in accordance with the
Company’s then current employment policies and guidelines), any such vested
Options and SARs may be exercised earlier than six months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay.

6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:



--------------------------------------------------------------------------------

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form



--------------------------------------------------------------------------------

of consideration, as determined by the Board and contained in the Restricted
Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Performance Awards.

(i) Performance Stock Awards. A Performance Stock Award is a Stock Award that
may vest or may be exercised contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee, in its sole discretion. The maximum number of shares covered by an
Award that may be granted to any Participant in a calendar year attributable to
Stock Awards described in this Section 6(c)(i) (whether the grant, vesting or
exercise is contingent upon the attainment during a Performance Period of the
Performance Goals) shall not exceed four hundred thousand (400,000) shares of
Common Stock. The Board may provide for or, subject to such terms and conditions
as the Board may specify, may permit a Participant to elect for, the payment of
any Performance Stock Award to be deferred to a specified date or event. In
addition, to the extent permitted by applicable law and the applicable Award
Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.

(ii) Performance Cash Awards. A Performance Cash Award is a cash award that may
be paid contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee, in its sole discretion. In any calendar year, the



--------------------------------------------------------------------------------

Committee may not grant a Performance Cash Award that has a maximum value that
may be paid to any Participant in excess of ten million dollars ($10,000,000).
The Board may provide for or, subject to such terms and conditions as the Board
may specify, may permit a Participant to elect for, the payment of any
Performance Cash Award to be deferred to a specified date or event. The Board
may specify the form of payment of Performance Cash Awards, which may be cash or
other property, or may provide for a Participant to have the option for his or
her Performance Cash Award, or such portion thereof as the Board may specify, to
be paid in whole or in part in cash or other property.

(iii) Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five (25%) of the Performance Period has elapsed,
and in any event at a time when the achievement of the applicable Performance
Goals remains substantially uncertain. Prior to the payment of any compensation
under an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock). Notwithstanding satisfaction of any completion of
any Performance Goals, to the extent specified at the time of grant of an Award
to “covered employees” within the meaning of Section 162(m) of the Code, the
number of Shares, Options, cash or other benefits granted, issued, retainable
and/or vested under an Award on account of satisfaction of such Performance
Goals may be reduced by the Committee on the basis of such further
considerations as the Committee, in its sole discretion, shall determine.

(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof may be granted either alone or in addition to Stock Awards
provided for under Section 5 and the preceding provisions of this Section 6.
Subject to the provisions of the Plan, the Board shall have sole and complete
authority to determine the persons to whom and the time or times at which such
Other Stock Awards will be granted, the number of shares of Common Stock (or the
cash equivalent thereof) to be granted pursuant to such Other Stock Awards and
all other terms and conditions of such Other Stock Awards.

7. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or



--------------------------------------------------------------------------------

issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant shall not be
eligible for the grant of a Stock Award or the subsequent issuance of Common
Stock pursuant to the Stock Award if such grant or issuance would be in
violation of any applicable securities law.

(c) No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

8. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

(c) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, if applicable, and (ii) the issuance of the Common Stock subject to such
Stock Award has been entered into the books and records of the Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Stock Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which



--------------------------------------------------------------------------------

Incentive Stock Options are exercisable for the first time by any Optionholder
during any calendar year (under all plans of the Company and any Affiliates)
exceeds one hundred thousand dollars ($100,000), the Options or portions thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as Nonstatutory Stock Options, notwithstanding any contrary provision
of the applicable Option Agreement(s).

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(B) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically, filed
publicly with at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet.

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an



--------------------------------------------------------------------------------

employee or otherwise providing services to the Company. The Board is authorized
to make deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

(j) Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the Shares are publicly traded and a Participant holding an Award
that constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount shall be made upon a “separation from service” before a
date that is six (6) months following the date of such Participant’s “separation
from service” (as defined in Section 409A of the Code without regard to
alternative definitions thereunder) or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A of the Code.

9. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Sections 3(d) and 6(c)(i), and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service, provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing



--------------------------------------------------------------------------------

the Stock Award or any other written agreement between the Company or any
Affiliate and the holder of the Stock Award or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award. In the event of a
Corporate Transaction, then, notwithstanding any other provision of the Plan,
the Board shall take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or completion of the Corporate Transaction:

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

(iii) accelerate the vesting of the Stock Award (and, if applicable, the time at
which the Stock Award may be exercised) to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective date of the Corporate Transaction), with such Stock Award terminating
if not exercised (if applicable) at or prior to the effective time of the
Corporate Transaction;

(iv) arrange for the lapse of any reacquisition or repurchase rights held by the
Company with respect to the Stock Award;

(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Corporate Transaction, over (B) any exercise price payable by such
holder in connection with such exercise.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants.

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, the following provisions
shall govern:

(i) in the event of a Change in Control in which the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) does not



--------------------------------------------------------------------------------

assume or continue the Stock Award or substitute a similar stock award for the
Stock Award outstanding under the Plan (including, but not limited to, an award
to acquire the same consideration paid to the stockholders of the Company
pursuant to the Change in Control), then with respect to Stock Awards that have
not been assumed, continued or substituted that are held by Participants whose
Continuous Service has not terminated prior to the effective time of the Change
in Control and who are (A) an Officer, (B) an Employee at the employee-director
level (as determined by the Board), or (C) a Non-Employee Director (referred to
as the “Current Senior Participants”), the vesting of such Stock Awards (and,
with respect to Options and Stock Appreciation Rights, the time when such Stock
Awards may be exercised) shall be accelerated as to that number of shares that
would otherwise have vested under such Award in the ordinary course as of the
date that is twelve (12) months after the effective time of the Change in
Control, assuming the Current Senior Participant remained in Continuous Service
for such twelve (12) month period (with such accelerated vesting contingent upon
the effectiveness of the Change in Control and effective as of the date the
Board shall determine (or, if the Board shall not determine such a date, the
date that is five (5) days prior to the effective time of the Change in
Control)), and such Stock Awards shall terminate if not exercised (if
applicable) at or prior to the effective time of the Change in Control, and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Award will lapse as to that number of shares as to which such rights would
otherwise have lapsed under such Award in the ordinary course as of the date
that is twelve (12) months after the effective time of the Change in Control,
assuming the Current Senior Participant remained in Continuous Service for such
twelve (12) month period (with such accelerated lapsing contingent upon the
effectiveness of the Change in Control and effective as of the date the Board
shall determine (or, if the Board shall not determine such a date, the date that
is five (5) days prior to the effective time of the Change in Control)).

(ii) in the event of a Change in Control in which the surviving corporation or
acquiring corporation (or its parent company) assumes or continues such
outstanding Stock Award or substitutes a similar stock award for such
outstanding Stock Award, with respect to Stock Awards that have been assumed,
continued or substituted that are held by Current Senior Participants, if any
Current Senior Participant’s Continuous Service terminates due to an involuntary
termination (not including death or Disability) without Cause or due to a
voluntary termination that is a Resignation for Good Reason, in either case on
or within twelve (12) months after the effective time of the Change in Control,
and provided such termination of service is a “separation from service” as
defined under Treasury Regulation Section 1.409A-1(h)), then, effective as of
the date of the termination of Continuous Service, the vesting of such Stock
Award (and, with respect to Options and Stock Appreciation Rights, the time when
such Stock Awards may be exercised) shall be accelerated as to that number of
shares that would otherwise have vested in the ordinary course under such Stock
Award as of the date that is twelve (12) months after the termination of
Continuous Service, assuming the Current Senior Participant remained in
Continuous Service for such twelve (12) month period, and any reacquisition or
repurchase rights held by the Company with respect to such Stock Award held by
such individual will lapse as to that number of shares as to which such rights
would otherwise have lapsed under each such Stock Award in the ordinary course
as of the date that is twelve (12) months after the termination of Continuous
Service, assuming the Current Senior Participant remained in Continuous Service
for such twelve (12) month period.



--------------------------------------------------------------------------------

(e) Parachute Payments. If any payment or benefit the Participant would receive
pursuant to a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Participant’s receipt,
on an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of Stock Awards other than Options; cancellation of accelerated vesting of
Options; and reduction of employee benefits. In the event that acceleration of
vesting of Stock Award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Participant’s applicable type of Stock Awards (i.e., earliest granted Stock
Award cancelled last).

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Participant and the Company within fifteen
(15) calendar days after the date on which the Participant’s right to a Payment
is triggered (if requested at that time by the Participant or the Company) or
such other time as requested by the Participant or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Participant and the Company with an opinion that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Participant and the Company.

10. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
terminated sooner by the Board, the Plan shall automatically terminate on the
day before the tenth (10th) anniversary of the earlier of (i) the date the Plan
is adopted by the Board, or (ii) the date the Plan is approved by the
stockholders of the Company. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.



--------------------------------------------------------------------------------

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

11. EFFECTIVE DATE OF PLAN.

The Plan shall become effective on the next calendar day after the IPO Date, but
no Stock Award shall be exercised (or, in the case of a Restricted Stock Award,
Restricted Stock Unit Award, Performance Stock Award, or Other Stock Award,
shall be granted and no Performance Cash Award shall be settled) unless and
until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months after the date the Plan is adopted
by the Board.

12. CHOICE OF LAW.

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. DEFINITIONS. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

(b) “Award” means a Stock Award or a Performance Cash Award.

(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

(f) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term shall mean, with respect to a Participant,
the occurrence of any of the following events that has a material negative
impact on the business or reputation of the Company: (i) such Participant’s
attempted commission of, or participation in, a fraud or act of



--------------------------------------------------------------------------------

dishonesty against the Company; (ii) such Participant’s intentional, material
violation of any contract or agreement between the Participant and the Company
or of any statutory duty owed to the Company; (iii) such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (iv) such Participant’s gross misconduct. The determination
that a termination of the Participant’s Continuous Service is either for Cause
or without Cause shall be made by the Company, in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets



--------------------------------------------------------------------------------

of the Company and its Subsidiaries to an Entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

(iv) individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

(h) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(i) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

(j) “Common Stock” means the common stock of the Company.

(k) “Company” means NeoPhotonics Corporation, a Delaware corporation.

(l) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous



--------------------------------------------------------------------------------

Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in an Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

(n) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) the consummation of a sale or other disposition of all or substantially all,
as determined by the Board, in its sole discretion, of the consolidated assets
of the Company and its Subsidiaries;

(ii) the consummation of a sale or other disposition of at least ninety percent
(90%) of the outstanding securities of the Company;

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

(o) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code.

(p) “Director” means a member of the Board.

(q) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(r) “Effective Date” means the effective date of the Plan as set forth in
Section 11.

(s) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.



--------------------------------------------------------------------------------

(t) “Entity” means a corporation, partnership, limited liability company or
other entity.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(v) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

(w) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Sections 409A and 422 of the Code.

(x) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(y) “IPO Date” means the date of the underwriting agreement between the Company
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.

(z) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not



--------------------------------------------------------------------------------

be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of Rule
16b-3.

(aa) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

(bb) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(cc) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(dd) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(ee) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(ff) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

(gg) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

(hh) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

(ii) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(jj) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.



--------------------------------------------------------------------------------

(kk) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

(ll) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board: (i) earnings (including earnings per share and net
earnings); (ii) earnings before interest, taxes and depreciation; (iii) earnings
before interest, taxes, depreciation and amortization; (iv) total stockholder
return; (v) return on equity or average stockholder’s equity; (vi) return on
assets, investment, or capital employed; (vii) stock price; (viii) margin
(including gross margin); (ix) income (before or after taxes); (x) operating
income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales or revenue targets; (xv) increases in
revenue or product revenue; (xvi) expenses and cost reduction goals;
(xvii) improvement in or attainment of working capital levels; (xiii) economic
value added (or an equivalent metric); (xix) market share; (xx) cash flow;
(xxi) cash flow per share; (xxii) share price performance; (xxiii) debt
reduction; (xxiv) implementation or completion of projects or processes;
(xxv) customer satisfaction; (xxvi) stockholders’ equity; (xxvii) capital
expenditures; (xxiii) debt levels; (xxix) operating profit or net operating
profit; (xxx) workforce diversity; (xxxi) growth of net income or operating
income; (xxxii) billings; and (xxxiii) to the extent that an Award is not
intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board.

(mm) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. Unless
specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Board shall
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles, (6) to exclude the dilutive
effects of acquisitions or joint ventures; (7) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (8) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and/or the award of bonuses under the
Company’s bonus plans and (10) to exclude the effect of any other unusual,
non-recurring gain or loss or other extraordinary item. In addition, the Board
retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the



--------------------------------------------------------------------------------

Performance Criteria it selects to use for such Performance Period. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement or the written terms of a Performance Cash Award.

(nn) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

(oo) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

(pp) “Plan” means this NeoPhotonics Corporation 2010 Equity Incentive Plan.

(qq) “Resignation for Good Reason” means voluntary termination by a Participant
from all positions he or she then holds with the Company, which resignation
results in a “separation from service” with the Company within the meaning of
Treasury Regulation Section 1.409A-1(h), effective within a period of ninety
(90) days after the Participant provides written notice to the Company after the
initial occurrence of one of the following actions taken without his or her
written consent, which written notice must be provided within thirty (30) days
after the initial occurrence of one of the following actions, and must
reasonably specify the particulars of the action; provided, however, that
following the receipt of notice by the Company, the Company shall have a period
of thirty (30) days during which to remedy the action giving rise to a
Resignation for Good Reason and if such action is materially remedied by the
Company during such period, no event giving rise to a right for a Resignation
for Good Reason shall be deemed to have occurred:

(i) the assignment to the Participant of any duties or responsibilities that
results in a material diminution in the Participant’s employment role in the
Company as in effect immediately prior to the date of such actions; provided,
however, that mere changes in the Participant’s title or reporting relationships
alone shall not constitute a basis for Resignation for Good Reason;

(ii) a greater than twenty percent (20%) aggregate reduction by the Company in
the Participant’s annual base salary (that is, a material reduction in base
compensation), as in effect immediately prior to the date of such actions;
provided, however, that if there are across-the-board proportionate salary
reductions for all other similarly situated Employees or Consultants, as
determined by the Board, by the same percentage amount as part of a general
salary reduction, the reduction as to that Participant shall not constitute a
basis for Resignation for Good Reason; or

(iii) a non-temporary relocation of the Participant’s business office to a
location that increases Participant’s one way commute by more than thirty-five
(35) miles from the location at which the Participant performs duties as of
immediately prior to the date of such action.



--------------------------------------------------------------------------------

(rr) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(ss) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(tt) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(uu) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(vv) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(ww) “Securities Act” means the Securities Act of 1933, as amended.

(xx) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(yy) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(zz) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(aaa) “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(bbb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).



--------------------------------------------------------------------------------

(ccc) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.



--------------------------------------------------------------------------------

NEOPHOTONICS CORPORATION

STOCK OPTION GRANT NOTICE

(2010 EQUITY INCENTIVE PLAN)

NeoPhotonics Corporation (the “Company”), pursuant to its 2010 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below. This option is
subject to all of the terms and conditions as set forth herein and in the Option
Agreement, the Plan, and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety.

 

  

Optionholder:

          

Date of Grant:

          

Vesting Commencement Date:

          

Number of Shares Subject to Option:

          

Exercise Price (Per Share):

          

Total Exercise Price:

          

Expiration Date:

       

 

Type of Grant:

   ¨   Incentive Stock Option1    ¨   Nonstatutory Stock Option

Exercise Schedule:

   ¨   Same as Vesting Schedule   

Vesting Schedule:

   [1/4th of the shares vest one year after the Vesting Commencement Date; the
balance of the shares vest in a series of thirty-six (36) successive equal
monthly installments measured from the first anniversary of the Vesting
Commencement Date.]

Payment:

   By one or a combination of the following items (described in the Option
Agreement):    x    By cash or check       x    By bank draft or money order
payable to the Company    x    Pursuant to a Regulation T Program if the Shares
are publicly traded    x    By delivery of already-owned shares if the Shares
are publicly traded    x    If and only to the extent this option is a
Nonstatutory Stock Option, and subject to the Company’s consent at the time of
exercise, by a “net exercise” arrangement 2

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) options
previously granted and delivered to Optionholder by the Company, and (ii) the
following agreements only:

 

  OTHER AGREEMENTS:            

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

2 

An Incentive Stock Option may not be exercised by a net exercise arrangement.



--------------------------------------------------------------------------------

NEOPHOTONICS CORPORATION     OPTIONHOLDER: By:             Signature      
Signature Title:         Date:     Date:          

ATTACHMENTS: Option Agreement, 2010 Equity Incentive Plan and Notice of Exercise



--------------------------------------------------------------------------------

ATTACHMENT I

OPTION AGREEMENT



--------------------------------------------------------------------------------

ATTACHMENT II

2010 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

ATTACHMENT III

NOTICE OF EXERCISE



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

2010 EQUITY INCENTIVE PLAN

 

NeoPhotonics Corporation    2911 Zanker Road    San Jose, California 95134   
Date of Exercise:                                 

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one):

     Incentive ¨       Nonstatutory ¨

Stock option dated:

     _______________      

Number of shares as to which option is exercised:

     _______________      

Shares to be issued in name of:

     _______________      

Total exercise price:

   $ ______________      

Cash payment delivered herewith:

   $ ______________      

Regulation T Program (cashless exercise)

   $ ______________      

Value of              shares of NeoPhotonics Corporation common stock pursuant
to net exercise3:

   $ ______________      

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2010 Equity Incentive Plan, (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of

 

3 

NeoPhotonics Corporation must have established net exercise procedures at the
time of exercise in order to utilize this payment method and must expressly
consent to your use of net exercise at the time of exercise. An Incentive Stock
Option may not be exercised by a net exercise arrangement.



--------------------------------------------------------------------------------

Common Stock issued upon exercise of this option that occurs within two
(2) years after the date of grant of this option or within one (1) year after
such shares of Common Stock are issued upon exercise of this option.

 

Very truly yours,   



--------------------------------------------------------------------------------

NEOPHOTONICS CORPORATION

2010 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, NeoPhotonics Corporation (the “Company”) has granted you an option
under its 2010 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your option are as follows:

VESTING. Subject to the limitations contained herein and the potential vesting
acceleration provisions set forth in Section 9 of the Plan, your option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant
specified in your Grant Notice, notwithstanding any other provision of your
option.

EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant Notice
(i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and subject
to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

a partial exercise of your option shall be deemed to cover first vested shares
of Common Stock and then the earliest vesting installment of unvested shares of
Common Stock;

any shares of Common Stock so purchased from installments that have not vested
as of the date of exercise shall be subject to the purchase option in favor of
the Company as described in the Company’s form of Early Exercise Stock Purchase
Agreement;

you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and



--------------------------------------------------------------------------------

if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the time of grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise of
all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

If the Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company shall accept a cash or other payment from you to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Common Stock will no longer be outstanding under your option and
will not be exercisable thereafter to the extent that (1) shares are used to pay
the exercise price pursuant to the “net exercise,” (2) shares are delivered to
you as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.

WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such



--------------------------------------------------------------------------------

exercise are then registered under the Securities Act or, if such shares of
Common Stock are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(h) of the Plan, upon the
earliest of the following:

immediately upon the termination of your Continuous Service for Cause;

three (3) months after the termination of your Continuous Service for any reason
other than Cause, your Disability or death, provided that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service; and if (i) you are
a Non-Exempt Employee, (ii) your Continuous Service terminates within six
(6) months after the Date of Grant specified in your Grant Notice, and (iii) you
have vested in a portion of your option at the time of your termination of
Continuous Service, your option shall not expire until the earlier of (x) the
later of (A) the date that is seven (7) months after the Date of Grant specified
in your Grant Notice or (B) the date that is three (3) months after the
termination of your Continuous Service, or (y) the Expiration Date;

twelve (12) months after the termination of your Continuous Service due to your
Disability;

eighteen (18) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates for
any reason other than Cause;

the Expiration Date indicated in your Grant Notice; or

the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment with the
Company or an Affiliate terminates.



--------------------------------------------------------------------------------

EXERCISE.

You may exercise the vested portion of your option (and the unvested portion of
your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

By exercising your option you agree that, as a condition to any exercise of your
option, the Company may require you to enter into an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

If your option is an Incentive Stock Option, by exercising your option you agree
that you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

TRANSFERABILITY. Except as otherwise provided in this Section 10, your option is
not transferable, except by will or by the laws of descent and distribution, and
is exercisable during your life only by you.

Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.

Domestic Relations Orders. Upon receiving written permission from the Board or
its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to a domestic relations order that contains
the information required by the Company to effectuate the transfer. You are
encouraged to discuss the proposed terms of any division of this option with the
Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order. If this
option is an Incentive Stock Option, this option may be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

Beneficiary Designation. Upon receiving written permission from the Board or its
duly authorized designee, you may, by delivering written notice to the Company,
in a form provided by or otherwise satisfactory to the Company and any broker
designated by the Company to effect option exercises, designate a third party
who, in the event of your death, shall thereafter be entitled to exercise this
option and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, your executor or administrator



--------------------------------------------------------------------------------

of your estate shall be entitled to exercise this option and receive, on behalf
of your estate, the Common Stock or other consideration resulting from such
exercise.

OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

WITHHOLDING OBLIGATIONS.

At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

Upon your request and subject to approval by the Company, in its sole
discretion, and in compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
If the date of determination of any tax withholding obligation is deferred to a
date later than the date of exercise of your option, share withholding pursuant
to the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

You may not exercise your option unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock unless such obligations are satisfied.

TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors,



--------------------------------------------------------------------------------

Employees or Affiliates related to tax liabilities arising from your option or
your other compensation. In particular, you acknowledge that this option is
exempt from Section 409A of the Code only if the exercise price per share
specified in the Grant Notice is at least equal to the “fair market value” per
share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the option.

NOTICES. Any notices provided for in your option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.



--------------------------------------------------------------------------------

NEOPHOTONICS CORPORATION

RESTRICTED STOCK UNIT GRANT NOTICE

2010 EQUITY INCENTIVE PLAN

NeoPhotonics Corporation (the “Company”), pursuant to its 2010 Equity Incentive
Plan (the “Plan”), hereby awards to Participant a Restricted Stock Unit award
for the number of shares of the Company’s Common Stock set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Unit Agreement, both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the Restricted Stock Unit Agreement. In the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.

 

Participant:

   ________________________________

Date of Grant:

   ________________________________

Vesting Commencement Date:

   ________________________________

Number of Units/Shares Subject to Award:

   ________________________________

Consideration:

   Participant’s past services

 

Vesting Schedule:

   [__________________________________________________________________].
Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service (as defined in the Restricted Stock Unit
Agreement).

Issuance Schedule:

   The shares will be issued in accordance with the issuance schedule set forth
in Section 6 of the Award Agreement, but in all cases not later than the date
that is the 15th day of the third calendar month of the year following the year
in which the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d) such that this Award is exempt from Section 409A of the Code
under Treasury Regulation Section 1.409A-1(b)(4) as a short term deferral. Each
installment of Restricted Stock Units that vests hereunder is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the award of the
Restricted Stock Units and the underlying Common Stock of the Company and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, the Company’s 2004 Stock Option Plan, and (ii) the following
agreements only:

 

OTHER AGREEMENTS:     NEOPHOTONICS CORPORATION     PARTICIPANT: By:            
  Signature         Signature Title:           Date:     Date:            
ATTACHMENTS: Restricted Stock Unit Agreement, 2010 Equity Incentive Plan



--------------------------------------------------------------------------------

ATTACHMENT I

NEOPHOTONICS CORPORATION

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, NeoPhotonics Corporation (the “Company”) has awarded you a Restricted
Stock Unit award (the “Award”) under its 2010 Equity Incentive Plan (the
“Plan”). Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award and is subject to the terms set forth
herein. Defined terms not explicitly defined in this Agreement shall have the
same meanings given to them in the Plan. In the event of any conflict between
the terms in this Agreement and the Plan, the terms of the Plan shall control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

GRANT OF THE AWARD. Subject to adjustment and the terms and conditions as
provided herein and in the Plan, this Award represents the right to be issued on
a future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of shares of Common Stock subject to the Award. This Award was
granted in consideration of your services to the Company. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company) with respect to your
receipt of the Award, the vesting of the shares or the delivery of the
underlying Common Stock.

VESTING. Subject to the limitations contained herein and the potential vesting
acceleration provisions set forth in Section 9(d) of the Plan, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.

NUMBER OF SHARES.

The number of units/shares subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.

Any additional Restricted Stock Units and any shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and any shares covered by your
Award.



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 3, no fractional shares or rights
for fractional shares of Common Stock shall be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.

SECURITIES LAW COMPLIANCE. You may not be issued any shares under your Award
unless either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan, nor may
you transfer, pledge, sell or otherwise dispose of such shares. The restrictions
on transfer set forth herein will lapse upon delivery to you of shares in
respect of your vested Restricted Stock Units.

Death. Your Award is transferable by will and by the laws of descent and
distribution. In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
shall be entitled to receive, on behalf of your estate, such Common Stock or
other consideration.

Domestic Relations Orders. Upon receiving written permission from the Board or
its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your Award or your right to receive the distribution of Common
Stock or other consideration thereunder, pursuant to a domestic relations order
that contains the information required by the Company to effectuate the
transfer. You are encouraged to discuss the proposed terms of any division of
this Award with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order.

DATE OF ISSUANCE.

The issuance of shares in respect of the Restricted Stock Units is intended to
comply with Treasury Regulation Section 1.409A-1(b)(4) and shall be construed
and administered in such a manner.

Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company shall issue to you one share of Common Stock for each
Restricted



--------------------------------------------------------------------------------

Stock Unit that vests on the applicable vesting dates. The issuance date
determined by this paragraph is referred to as the “Original Issuance Date.” If
the Original Issuance Date falls on a date that is not a business day, delivery
shall instead occur on the next following business day.

Notwithstanding the foregoing, if (i) the Original Issuance Date does not occur
(1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market, and
(ii) the Company elects, prior to the Original Issuance Date, (1) not to satisfy
the tax withholding obligations described in Section 10 by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 of this Agreement
(including but not limited to a commitment under a previously established
Company-approved 10b5-1 trading plan), then such shares shall not be delivered
on such Original Issuance Date and shall instead be delivered on the first
business day of the next occurring open window period applicable to you or the
next business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open public market, but in no event later than
December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), in no event later than the date that is the 15th day of
the third calendar month of the year following the year in which the shares of
Common Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).

DIVIDENDS. You shall receive no benefit or adjustment to your Award with respect
to any cash dividend, stock dividend or other distribution that does not result
from a Capitalization Adjustment; provided, however, that this sentence shall
not apply with respect to any shares of Common Stock that are delivered to you
in connection with your Award after such shares have been delivered to you.

RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed with
appropriate legends as determined by the Company.

AWARD NOT A SERVICE CONTRACT.

Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 2 herein or the
issuance of the shares subject to your Award), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of



--------------------------------------------------------------------------------

this Agreement or Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.

The right to continue vesting in the Award pursuant to Section 2 and the
schedule set forth in the Grant Notice is earned only by continuing as an
employee, director or consultant at the will of the Company (not through the act
of being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “reorganization”). Such a reorganization could result in
the termination of your Continuous Service, or the termination of Affiliate
status of your employer and the loss of benefits available to you under this
Agreement, including but not limited to, the termination of the right to
continue vesting in the Award. This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

WITHHOLDING OBLIGATIONS.

On each vesting date, and on or before the time you receive a distribution of
the shares subject to your Award, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). Additionally, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes obligation relating to your Award by any of the following
means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company or an Affiliate; (ii) causing you to
tender a cash payment; (iii) permitting you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered under the Award to satisfy the Withholding
Taxes and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Taxes directly to the Company and/or its
Affiliates; or (iv) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to you in connection with the Award with a
Fair Market Value (measured as of the date shares of Common Stock are issued to
pursuant to Section 6) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s (or Affiliate’s) required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

Unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.



--------------------------------------------------------------------------------

In the event the Company’s obligation to withhold arises prior to the delivery
to you of Common Stock or it is determined after the delivery of Common Stock to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested Award,
you shall be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to issue shares or other cash or property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

NOTICES. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

MISCELLANEOUS.

The rights and obligations of the Company under your Award shall be transferable
to any one (1) or more persons or entities, and all covenants and agreements
hereunder shall inure to the benefit of, and be enforceable by the Company’s
successors and assigns. Your rights and obligations under your Award may only be
assigned with the prior written consent of the Company.

You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your Award.

You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.



--------------------------------------------------------------------------------

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.

SEVERABILITY. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating the Employee’s benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

CHOICE OF LAW. The interpretation, performance and enforcement of this Agreement
will be governed by the law of the state of Delaware without regard to such
state’s conflicts of laws rules.

AMENDMENT. This Agreement may not be modified, amended or terminated except by
an instrument in writing, signed by you and by a duly authorized representative
of the Company. Notwithstanding the foregoing, this Agreement may be amended
solely by the Board by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that, except as otherwise expressly provided in the Plan, no such
amendment adversely affecting your rights hereunder may be made without your
written consent. Without limiting the foregoing, the Board reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.



--------------------------------------------------------------------------------

COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply with
the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from and therefore deemed to be deferred compensation
subject to Section 409A, and if you are a “Specified Employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)), then the issuance of any shares that would otherwise be
made upon the date of the separation from service or within the first six
(6) months thereafter will not be made on the originally scheduled date(s) and
will instead be issued in a lump sum on the date that is six (6) months and one
day after the date of the separation from service, with the balance of the
shares issued thereafter in accordance with the original vesting and issuance
schedule set forth above, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of taxation on you in respect of the
shares under Section 409A of the Code. Each installment of shares that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.



--------------------------------------------------------------------------------

ATTACHMENT II

NEOPHOTONICS CORPORATION

2010 EQUITY INCENTIVE PLAN